Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 12, 13, 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 20200146004 with continuation dated to 08/12/2015) in view of CHEN et al. (US 20130322363) and LEE et al. (US 20170318564).

Regarding claims 12, 15, LI et al. (US 20200146004) teaches a terminal comprising: 
a receiver that receives first information about a transmission direction in a time unit and second information about a bandwidth (par. 305, 307, base station using higher layer signaling or physical layer signaling to signal the terminal that uplink data transmission or downlink data transmission using the short-TTI data transmission; par. 308, 309, higher layer signaling; par. 310, physical layer signaling); and 
a processor that controls at least one of DL reception and UL transmission based on the first information and the second information (par. 295, 319, 528, 529, downlink or uplink based on the configuration of downlink and uplink scheduling with normal (1ms) or short interval; short interval as less than 1ms as in par. 261-264), 
wherein the receiver receives signaling for configuring a set of bandwidth candidates for the bandwidth configured via higher layer signaling (fig. 1, par. 295, 296, 305, 306, 307, 315, the base station may configure a downlink short-TTI data transmission mode or an uplink short-TTI data transmission mode for the terminal device according to a downlink system bandwidth…there are multiple TTI-based data transmission modes in a system, the base station needs to determine the available short-TTI data transmission resource…The available short-TTI data transmission resource may include a frequency-domain bandwidth; par. 301, 302, 315, 20 MHz and 5 MHz), and further receives downlink control information indicating the bandwidth from the set of bandwidth candidates (par. 313, 315, The base station sends information about the determined available short-TTI data transmission resource to the terminal device. For example, the base station sends higher layer signaling or physical layer signaling to the terminal device, and the higher layer signaling or the physical layer signaling indicates the available short-TTI data transmission resource, which the resource is a multiple of RBs of 20 and 5 MHz or set of bandwidth candidates, used for the short-TTI data transmission as indicated in par. 296, 297, 300, 301, 302, 349, 403), 
wherein the processor controls at least one of the DL reception and the UL transmission on the bandwidth indicated on the downlink control information (par. 295, 313, 319, 528, 529, downlink or uplink based on the configuration of downlink and uplink scheduling with normal (1ms) or short interval in the resource of multiple of RBs of 20 and 5 MHz or set of bandwidth candidates, used for the short-TTI data transmission as indicated in par. 296, 297, 300, 301, 349, 403; short interval as less than 1ms as in par. 261-264).
However, LI does not teach receives bandwidth candidates; 
But, CHEN et al. (US 20130322363) in a similar or same field of endeavor teaches receives bandwidth candidates via higher layer signaling (par. 6, 165, 6 RBs narrow bands…sixteen regions, each of size 6 RBs…a UE may receive an indication (e.g., predetermined or via RRC) that only eight out of the sixteen regions may be used; par. 1.25 Mhz and 20 Mhz bandwidth); further receives control information indicating the bandwidth from the set of bandwidth candidates (par. 6, 145, the base station may signal information regarding the selected narrow band to the UE).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHEN in the system of LI to inform UE of the bandwidth to use among multiple bandwidths.
The motivation would have been to improve the bandwidth allocation by aligning or synchronize the resource usage through centralized controlling. 
However, LI does not explicitly teach a bandwidth configured to be cell specific; using cell specific information; 
But, LEE et al. (US 20170318564) in a similar or same field of endeavor teaches a bandwidth configured to be cell specific (par. 276, 335, 349, 351, the eNB transmits information about a cell employing short TTI); 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of LI and KIM to configure the bandwidth to be cell specific.
The motivation would have been to adapt to different environments and making the system more scalable. 

Regarding claim 13, LI teaches the terminal according to claim 12, wherein the second information includes information about a bandwidth corresponding to DL transmission and information about a bandwidth corresponding to UL transmission (par. 295, 319, 528, 529, the downlink or uplink transmission is using short or normal TTI based on system bandwidth is not greater than the specified bandwidth threshold is signaled to terminal device).

Regarding claim 16, LI et al. (US 20200146004) teaches a radio base station comprising: transmitter that transmits first information about a transmission direction in a given time unit and second information about a bandwidth (par. 305, 307, base station using higher layer signaling or physical layer signaling to signal the terminal that uplink data transmission or downlink data transmission using the short-TTI data transmission; par. 308, 309, higher layer signaling; par. 310, physical layer signaling); and processor that controls at least one of DL transmission and UL reception based on the first information and the second information (par. 295, 319, 528, 529, downlink or uplink based on the configuration of downlink and uplink scheduling with normal (1ms) or short interval; short interval as less than 1ms as in par. 261-264),
wherein the transmitter transmits signaling for configuring a set of one or more bandwidth candidates for the bandwidth configured via higher layer signaling (fig. 1, par. 295, 296, 305, 306, 307, 315, the base station may configure a downlink short-TTI data transmission mode or an uplink short-TTI data transmission mode for the terminal device according to a downlink system bandwidth…there are multiple TTI-based data transmission modes in a system, the base station needs to determine the available short-TTI data transmission resource…The available short-TTI data transmission resource may include a frequency-domain bandwidth; par. 301, 302, 315, 20 MHz and 5 MHz), and further transmits downlink control information indicating the bandwidth configured among the set of bandwidth candidates (par. 313, 315, The base station sends information about the determined available short-TTI data transmission resource to the terminal device. For example, the base station sends higher layer signaling or physical layer signaling to the terminal device, and the higher layer signaling or the physical layer signaling indicates the available short-TTI data transmission resource, which the resource is a multiple of RBs of 20 and 5 MHz or set of bandwidth candidates, used for the short-TTI data transmission as indicated in par. 296, 297, 300, 301, 302, 349, 403), and 
wherein the processor controls at least one of the DL transmission and the UL reception on the bandwidth indicated on the downlink control information (par. 295, 313, 319, 528, 529, downlink or uplink based on the configuration of downlink and uplink scheduling with normal (1ms) or short interval; short interval as less than 1ms as in par. 261-264).
However, LI does not teach transmits bandwidth candidates; 
But, CHEN et al. (US 20130322363) in a similar or same field of endeavor teaches transmits bandwidth candidates via higher layer signaling (par. 6, 165, 6 RBs narrow bands…sixteen regions, each of size 6 RBs…a UE may receive an indication (e.g., predetermined or via RRC) that only eight out of the sixteen regions may be used; par. 1.25 Mhz and 20 Mhz bandwidth); further transmits control information indicating the bandwidth from the set of bandwidth candidates (par. 6, 145, the base station may signal information regarding the selected narrow band to the UE).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHEN in the system of LI to inform UE of the bandwidth to use among multiple bandwidths.
The motivation would have been to improve the bandwidth allocation by aligning or synchronize the resource usage through centralized controlling. 
However, LI does not explicitly teach a bandwidth configured to be cell specific; using cell specific information; 
But, LEE et al. (US 20170318564) in a similar or same field of endeavor teaches a bandwidth configured to be cell specific (par. 276, 349, 351, the eNB transmits information about a cell employing short TTI); cell specific information (par. 276, 337, 349, 351, including cell ID in signaling);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of LI and KIM to configure the bandwidth to be cell specific.
The motivation would have been to adapt to different environments and making the system more scalable. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        09/27/2022